State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 9, 2015                      D-46-15
___________________________________

In the Matter of TATIANA G.
   FILIMONOVA-POLEY, a
   Suspended Attorney.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,
                    Petitioner;

TATIANA G. FILIMONOVA-POLEY,
                    Respondent.

(Attorney Registration No. 2951994)
___________________________________


Calendar Date:   May 11, 2015

Before:   McCarthy, J.P., Lynch, Devine and Clark, JJ.

                              __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael G. Gaynor of counsel), for petitioner.

      Tatiana G. Filimonova-Poley, Tenafly, New Jersey,
respondent pro se.

                              __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1999
after being admitted in New Jersey in 1998. She currently
resides in New Jersey.

      By decision of this Court entered September 24, 2009,
respondent was suspended from the practice of law, effective
October 24, 2009, due to her failure to comply with attorney
registration requirements since 2001 (see Matter of Attorneys in
                              -2-                D-46-15

Violation of Judiciary Law § 468-a, 65 AD3d 1447, 1457 [2009]).
She remains so suspended. By petition of charges dated November
10, 2014, and served upon respondent in compliance with the rules
of this Court, respondent was charged with, among other things,
engaging in the unauthorized practice of law, which conduct was
prejudicial to the administration of justice and adversely
reflected on her fitness as an attorney. These allegations
stemmed from respondent's repeated appearances in 2013 as defense
counsel in a criminal matter before Supreme Court (Lopez, J.) in
Kings County, where she represented that she was an attorney in
good standing in this state in contravention of this Court's
order of suspension.

      Following respondent's failure to answer the petition of
charges, petitioner moved for a default judgment, which motion
respondent opposed. Subsequently, by confidential order dated
June 4, 2015, this Court granted petitioner's motion to the
extent of finding respondent guilty of violating Rules of
Professional Conduct (22 NYCRR 1200.0) rules 5.5 (a) and 8.4 (d)
and (h) and directing that respondent could be heard in
mitigation.

      Now, with respondent having offered no submissions in
mitigation, we conclude that, under the circumstances presented,
and in order to protect the public, deter similar misconduct and
preserve the reputation of the bar, respondent should be
disbarred (see Matter of Hall, 49 AD3d 1146, 1146 [2008]).

     McCarthy, J.P., Lynch, Devine and Clark, JJ., concur.



      ORDERED that respondent is disbarred and her name is
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately; and it is further
                              -3-                  D-46-15

      ORDERED that respondent is commanded to desist and refrain
from the practice of law in any form, either as principal or as
agent, clerk or employee of another; and respondent is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority or give to another an opinion as to the law or its
application, or any advice in relation thereto; and it is further

      ORDERED that respondent shall comply with the provisions of
this Court's rules regulating the conduct of disbarred attorneys
(see Rules of the App Div, 3d Dept [22 NYCRR] § 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court